 PACIFIC TELEPHONE COMPANY449Pacific Telephone Company and CommunicationsWorkers of America, AFL-CIO, Petitioner.Case 20-RC-15087June 9, 1981DECISION AND DIRECTION OFSECOND ELECTIONThe National Labor Relations Board has consid-ered objections to an election held on June 20,1980,1 and the Regional Director's report recom-mending disposition of same. The Board has re-viewed the record in light of the exceptions, andhereby adopts the Regional Director's findings andrecommendations. 2As found by the Regional Director, Petitioner'sObjection 1 alleges that on June 16, 1980, an agentof the Employer made material misrepresentationsof fact and law to the employees which affectedthe results of the election. On that date the Em-ployer's manager distributed a letter to unit em-ployees which reads, in pertinent part, as follows:Between now and June 20, you will have todecide for yourself whether you will be betteroff with or without a union. This is an impor-tant decision and I strongly encourage you togive it careful consideration.The first question you must ask yourself is,"Do I really need a union?" Personally, I be-lieve the answer is "No."The main function of a union is to bargainwith the Company to improve wages, hoursand working conditions. The fact of the matteris, however, that the wages, hours and benefitsyou receive today are equal to those providedto Pacific Company Business Service Centersemployees represented by a union.The fact that your present wages, hours andbenefits are equal to those of union represent-ed employees is the result of the Company'slong standing policy to provide similar wagesand working conditions to all employees re-gardless of whether employees are union rep-resented or not.Thus, I believe you already receive in wagesand benefits all that you could reasonablyexpect a union to obtain for you. And you re-ceive equal wages and benefits without havingThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election The tally was 10 votes for Petitioner. 7 forthe intervenor (Telecommunications International Union). and 25 againstthe participating labor organizations; there was I challenged ballot whichwas not sufficient to affect the results of the election.2 In the absence of exceptions, we adopt, pro forma, the Regional Di-rector's recommendation that the Petitioner's Objections 2, 3, 4, 5. and 6be overruled.256 NLRB No. 70to pay union dues or being subject to unionbylaws or regulations.In finding that the Employer's statements in theabove letter were objectionable, the Regional Di-rector relied on our recent decision in AmericanTelecommunications Corporation, ElectromechanicalDivision, 249 NLRB 1135 (1980).3 In that case, anNLRB representation election had been held at oneof the employer's facilities and organizing was un-derway at a second facility. In response to the ac-tivity at its second facility, the employer told em-ployees that they would receive any benefits se-cured by the union for employees at the unionizedfacility because the company made a practice ofspreading benefits equally throughout all operatingdivisions. The employer added that the employeesdid not need a union because they would just paydues and get nothing for it. The Board found thesestatements violative of Section 8(a)(l) of the Act,on several interrelated grounds. First, the employ-er's statement to unit employees that they wouldreceive all the benefits of a union contract withouta union constituted a promise of benefits made forthe purpose of coercing employees into rejecting aunion. Second, the statement indicated that unionrepresentation for unit employees would be a futil-ity and that in no event would union representationresult in improvements of working conditions forunit employees. Finally, the employer made clearto employees the futility of the selection of a bar-gaining representative by also stating that with "aunion you just pay dues and get nothing for it"4The facts in the instant case are strikingly simi-lar. Thus, here, as in American Telecommunications,the Employer not only stated that the unrepresent-ed employees received benefits equal to represent-ed employees, he also stated that employees wouldcontinue to receive such benefits whether repre-sented by a union or not. This constitutes thepromise of a benefit to encourage employees toreject the union and indicates to employees the fu-tility of selecting a representative. The indicationof futility is highlighted by the Employer's state-ment that employees already receive in wages andbenefits all they could expect a union to obtain fora The Regional Director found it unnecessary to determine whetherObjection I encompassed the statements of the June 16, 1980, letter, inlight of her finding that Board precedent permits an election to be setaside on the basis of objectionable conduct not specifically alleged butdiscovered during the course of the Regional Director's investigation ofspecific objections.4 The Board also found the respondent employer's statement was con-trar) to the bargaining obligation that would ensue if the union were cer-tified at one of its plants Neither this factor, nor the fact that respondentemployer's remarks concerned uniform benefits at several facilities signifi-cantly distinguish .4merican Telecommunications from the instant casePACIFIC TELEPHONE COMPANY "9 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem. It is implicit, perhaps even overt, in the em-ployer's statements that the policy of providing thesame wages, with or without a union, would becontinued in the event the union won the election,and the statements thus crossed to the wrong sideof the line. As the Board observed in Turner ShoeCompany, Inc., 249 NLRB 144, 146 (1980):Communications which hover on the edge ofthe permissible and the unpermissible are ob-jectionable as "[i]t is only simple justice that aperson who seeks advantage from his electeduse of the murky waters of double entendreshould be held accountable therefor at thelevel of his audience rather than that of sophis-ticated tribunals, law professors, scholars ofthe niceties of labor law or 'grammarians."'[Georgetown Dress Corporation, 201 NLRB 102,116 (1973)]. As the Supreme Court has noted,an employer "can easily make his viewsknown without engaging in 'brinksmanship'when it becomes all too easy to 'overstep andtumble [over] the brink,' Wausau Steel Corp. v.N.L.R.B., 377 F.2d 369, 372 (7th Cir. 1967). Atthe least he can avoid coercive speech simplyby avoiding conscious overstatements he hasreason to believe will mislead his employees."[N.L.R.B. v. Gissel Packing Co., 395 U.S. at620].Further, as in America Telecommunications, theEmployer herein indicated that if the employees se-lected the Union they would pay dues and receivenothing for it. Thus, for the reasons we held the re-spondent employer's conduct to be unlawful inAmerican Telecommunications, we find the Employ-er's conduct at issue herein to be objectionable.Accordingly, we shall set aside the election, andissue the following:[Direction of Second Election and Excelsior foot-note omitted from publication.]